DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 14, 28, 30, 32, 36-38, 45, and 103-104, 106-107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low molecular weight” in claims 1, 45, and 103 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-8, 14, 28, 30, 32, 36-38, and 104, 106-107 are rejected from their dependency on Claims 1, 45, and 103. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naruse et al. (US20160177122A1).
Regarding Claims 1-3 and 7, Naruse teaches a method of fabricating a metal part through additive manufacturing comprising: 
Depositing a binder onto a metal powder layer to form a composite layer [0154] where the metal may be silver (a novel metal) or copper [0026];
Depositing a solution 1 from nozzles of an inkjet head to the surface of the formed thin powder layer for 3D modeling to dissolve diacetone acrylamide-modified polyvinyl alcohol [0017] which contains repeating units of acrylic acid in the water contained in the solution causing adhesion of the base particles; (this is arbitrarily considered to be a low molecular weight polymer) [00124, 0152-0154]
Curing the composite layer; [0114]
Heating the cured composite layer so that at least a portion of the binder is removed by degreasing; [0135]
The binder comprises a polymer with nitrogen containing repeating unit (acrylamide) 
Regarding Claim 14, the polymer is added in a ratio of 6 parts to a total of 120 parts (or 5% by weight) [0152] reading on the claimed range of 1-40% wt. 


Claim(s) 1-3, 5-7, and 14, 103-104, and 106-107 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasperchick et al. (US20190091766A1).
Regarding Claims 1-3, 5-7, Kasperchick teaches a method of fabricating a metal part through additive manufacturing comprising: 
Depositing a metal powder build material (310) (Figure 3)
Depositing a binder onto the metal powder layer to form a composite layer (320) (Figure 3) where the metal may be silver, platinum or gold (noble metals) or copper [0102];
The binder includes what are considered low molecular weight polymers including repeating units of acrylic acid [0018-0020]
Curing the composite layer; [0049]
Heating the cured composite layer so that at least a portion of the binder is removed by degreasing; [0049]
The binder comprises a polymer with nitrogen containing repeating unit (acrylamide) 
Regarding Claim 14, the polymer is added in a ratio of 5-30% of the binder by mass [0126] reading on the claimed range of 1-40% wt. 
Regarding Claims 103-104 and 106-107, the final density of the composite structure additively manufactured and sintered is taught to be close to 100% theoretical density, reading on the claimed range of 92-99.9 metal powder. [0089]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US20160177122A1) in view of Watanabe et al. (US20080214764A1). 
Regarding Claim 8, Naruse teaches diacetone acrylamide modified polyvinyl alcohol is used, but does not teach that the polymer has a weight average molecular weight of 40 kDa or less, however, Watanabe teaches that modified polyvinyl alcohol with for example diacetone acrylamide [0027] conventionally has a molecular weight average of 1.9-66.5 kDa and preferably from 3.8 to 28.5 kDa in improve solubility [0028]. Therefore, one of ordinary skill in the art would have been motivated to ensure the polymer of Naruse had an average molecular weight in the claimed range for the purpose of improving solubility in solution. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US20160177122A1) in view of Manière et al. ("Swelling negation during sintering of sterling silver: An experimental and theoretical approach." Results in Physics 11 (2018): 79-84.)
Regarding Claim 4, Naruse teaches silver can be used as the metal but not sterling silver specifically. However, Manière teaches that sterling silver can be sintered (abstract) and that sterling silver contains copper to reinforce mechanical properties and is resistant to corrosion (Col. 1, Lines 1-8). Therefore, one of ordinary skill in the art would have been motivated to use sterling silver specifically in the additive product of Naruse for the purpose of forming a stronger silver product resistant to corrosion. 


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchick et al. (US20190091766A1) in view of Manière et al. ("Swelling negation during sintering of sterling silver: An experimental and theoretical approach." Results in Physics 11 (2018): 79-84.)
Regarding Claim 4, Kasperchick teaches silver can be used as the metal but not sterling silver specifically. However, Manière teaches that sterling silver can be sintered (abstract) and that sterling silver contains copper to reinforce mechanical properties and is resistant to corrosion (Col. 1, Lines 1-8). Therefore, one of ordinary skill in the art would have been motivated to use sterling silver specifically in the additive product of Kasperchick for the purpose of forming a stronger silver product resistant to corrosion. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchick et al. (US20190091766A1).
Regarding Claim 8, the polymer is taught to have a weight average of 10-500 kDa [0118] overlapping with the claimed range of up to 40 kDa. 

Claim(s) 28 and 30, 32, 36-38, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchick et al. (US20190091766A1) in view of Bai et al. ("Binder jetting additive manufacturing with a particle-free metal ink as a binder precursor." Materials & Design 147 (2018): 146-156.)
Regarding Claim 28, the heating step may occur at about 100-200 C [0077], but the prior art is silent regarding the atmosphere used for drying/crosslinking by heating. However, Bai teaches a method of binder jetting with ink binder, and teaches that to ensure successful printing, the heating conditions for drying and curing can be performed in either air or inert/controlled atmosphere. (page 151, Section 3.3, Lines 1-12). Therefore, one of ordinary skill in the art would have been motivated to perform drying or cross-linking in an inert or oxidative (air) atmosphere for the purpose of ensuring successful printing. 
Regarding Claims 30, 32 and 45, heating can comprise thermal decomposition at a temperature of 250 C to about 500 C [0087] overlapping with the claimed range of at least 220 C and 450 C or less. Regarding Claim 32, air is considered to have content of 21% oxygen by definition, reading on the claimed range. 
Regarding Claim 36, sintering is taught in a range of about 850 to 1400 C, overlapping with the claimed range of 750-900 C; and in a reducing environment [0094]. 
Regarding Claim 37, sintering is taught in a range of about 850 to 1400 C, overlapping with the claimed range of 1400-1700 C; and in an inert environment [0094]. 
Regarding Claim 38, sintering is taught in a range of about 850 to 1400 C, overlapping with the claimed range of 800-1000 C; and in an inert environment [0094]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738